*558—In an action to recover damages for personal injuries, the plaintiff Patricia Morabito appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Mahon, J.), entered April 26, 2000, as granted the motion of the defendant Valley Stream High School District which was for summary judgment dismissing the complaint insofar as asserted by her against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
In support of its motion for summary judgment dismissing the complaint insofar as asserted by Patricia Morabito (hereinafter the plaintiff) against it, the defendant Valley Stream High School District established its prima facie entitlement to judgment as a matter of law by submitting evidence that there was no special relationship (see, Cuffy v City of New York, 69 NY2d 255; Edwards v City of Mount Vernon, 230 AD2d 821; Bonner v City of New York, 73 NY2d 930). In response, the plaintiff failed to submit sufficient evidence to raise a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557).
The plaintiff’s remaining contentions are without merit. Santucci, J. P., Florio, Schmidt and Adams, JJ., concur.